Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146440(110)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                    SC: 146440
  v                                                                 COA: 306618
                                                                    Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ______________________________/


        On order of the Chief Justice, the motion for temporary admission under MCR
  8.126(A) is GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of amicus curiae Multistate Tax Commission in this case:
  Sheldon H. Laskin and Shirley K. Sicilian.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 24, 2013
                                                                               Clerk